DETAILED ACTION
This communication is a first office action on the merits. Claims 1-9 and 19-27, as originally filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election of Species E in the reply filed on 03 November is acknowledged. Applicant did not explicitly state whether the election was made with or without traverse. However, it appears Applicant has remarked on whether claim 1 is generic. Claim 1 does not appear to read on at least Species A. The election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both a structure in Figs. 26 and 29 distal to the through hole and a structure on an opposed side proximal to the through hole in Fig. 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 19 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paik (EP 3165118B1).
Regarding claim 1, discloses an apparatus comprising: a male buckling component (100); a female buckling component (200); a first locking portion (105) disposed on one of the male buckling component and the female buckling component; a second locking portion (208) disposed on the other one of the male buckling component and the female buckling component and for engaging with the first locking portion; an operating component (107) movably disposed on the other one of the male buckling component and the female buckling component; a first magnetic component (220) disposed on the female buckling component; and a second magnetic component (120) disposed on the male buckling component and for magnetically cooperating with the first magnetic component; wherein the male buckling component is connected to the female buckling component along a connecting direction by engagement of the first locking portion and the second locking portion (Fig. 8 shows the connecting direction in (a) and (c) as an arrow, Fig. 8(b) shows engagement), the first magnetic component magnetically attracts or magnetically repulses the second magnetic component during a connecting process of the male 205) is formed on at least one of the second locking portion and the one of the male buckling component and the female buckling component for allowing the second locking portion to slide along an offsetting direction intersecting with the connecting direction to an offsetting position after the first locking portion engages with the second locking portion (Fig. 8(d)), and the one of the male buckling component and the female buckling component comprises an abutting portion (209) for abutting against the second locking portion for preventing the separation of the male buckling component and the female buckling component when the second locking portion is located at the offsetting position.

Regarding claim 2, Paik further discloses wherein the second locking portion comprises at least one first partition (distal portion of 106) for engaging with the first locking portion and at least one second partition (proximal portion of 106) for abutting against the abutting portion, the at least one clearance structure comprises a first clearance structure formed on the second locking portion, and the first clearance structure is a clearance slot (Fig. 3 as shown).

Fig. 4 as shown).

Regarding claims 19, 20 and 27, Paik further discloses a baby carrier (300), comprising two or more straps configured to be connected and disconnected by the male buckling component and the female buckling component of claims 1, 2 and 9 (Fig. 2 as shown).

Allowable Subject Matter
Claims 3-8, and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677